Citation Nr: 0116936	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to June 
1975 and from August 1976 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2000 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

The veteran is not entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less or includes the anatomical loss 
or loss of use of both hands.


CONCLUSION OF LAW

Entitlement to special home adaptation grant is not 
warranted.  38 U.S.C.A. § 2101 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.809a (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for assistance in acquiring 
specially adapted housing, under 38 U.S.C.A. § 2101(a), 
requires that the veteran must be entitled to service-
connected compensation for permanent and total disability due 
to:

(1)  The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or (3) the loss or loss of use 
of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair, (4) the loss or 
loss of use of one lower extremity 
together with the loss or loss of use of 
one upper extremity which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b), requires that the veteran: is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and is 
entitled to compensation for permanent and total disability 
which (1) is due to blindness in both eyes with 5/200 visual 
acuity or less, or (2) includes the anatomical loss or loss 
of use of both hands.  38 U.S.C.A. § 2101 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.809, 3.809a (2000).

The issue of entitlement to specially adapted housing will be 
addressed in the remand portion of this decision.

The veteran's service connected disabilities are: fracture of 
the right distal femur, with residual right knee disability; 
right femoral artery injury with history of postoperative 
skin graft and chronic stasis ulcer in the right calf area; 
and below-the-knee amputation of the right leg.  A total 
disability evaluation based on individual unemployability due 
to service connected disabilities has been granted, effective 
May 1, 1995.  The veteran is not in receipt of compensation 
for permanent and total disability which is due to blindness 
or includes the anatomical loss or loss of use of both hands.  
He thus does not have a qualifying disability required for 
entitlement to special home adaptation grant, and entitlement 
to that benefit is not established. 38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809a.

With regard to the claim of entitlement to special home 
adaptation grant, the Board finds that additional assistance 
to the veteran in the development of facts pertinent to the 
claim is not indicated, and the provisions of the Veterans 
Claims Assistance Act of 2000 have been complied with.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  Furthermore, as the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 
    

ORDER

Entitlement to special home adaptation grant is denied.


REMAND

With regard to the claim of entitlement to specially adapted 
housing, under the provisions of 38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809, the Board finds that there is a question 
as to whether the veteran currently has the loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

The record discloses that the veteran, whose service 
connected disabilities include below-the-knee amputation of 
the right lower extremity, became unable to ambulate on a 
prosthesis due to a prominent right fibula with point 
tenderness.  In June 1999, he underwent surgical revision of 
the right below-the-knee amputation at a VA Medical Center.  
In July 1999, he underwent a VA general medical evaluation.  
At that time, the veteran was ambulating on crutches.  He 
stated that he had been told that it would be another month 
or 6 weeks until he could try a new prosthesis.  Diagnoses 
included status post right below-the-knee amputation with 
inability to successfully use prosthesis.  At a VA outpatient 
clinic in August 1999, the veteran complained that a new 
prosthesis was not fitting properly, and he needed to use 
crutches after 2 hours.  In April 2000, the veteran needed 
replacement crutches, and his prosthesis on the right lower 
extremity was adjusted.  The claims folder contains no 
further information about the veteran's ability to ambulate 
with a prosthesis and without the aid of crutches, a brace, a 
cane, or a wheelchair.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, the Board finds 
that the VCAA requires VA to obtain additional medical 
information concerning the veteran's ability to ambulate with 
only the assistance of a right lower extremity prosthesis, 
and this case will be remanded to the RO for that purpose. 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should obtain records of the 
veteran's medical treatment at the VA 
Medical Center, Lexington, Kentucky, 
since April 2000, to determine whether he 
has the ability to ambulate with only the 
assistance of a right below-the-knee 
prosthesis and without the aid of 
crutches, braces, canes, or a wheelchair.  
In the event that the VA treatment 
records do not provide the necessary 
information, the RO should arrange for 
the veteran to undergo a medical 
examination in order to determine his 
ambulatory status.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim of 
entitlement to specially adapted housing may now be granted.  
If the decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purposes of this REMAND are to assist the veteran 
and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



